___________

                                    No. 95-3178
                                    ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * District of Minnesota.
James Robert Voigtsberger,                *
                                          *       [UNPUBLISHED]
              Appellant.                  *
                                    ___________

                     Submitted:     February 29, 1996

                           Filed:   March 5, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     James Robert Voigtsberger pleaded guilty to one count of mail fraud
for fraudulently inducing three victims to purchase stock in a company
supposedly building a hotel in Morton, Minnesota.       Voigtsberger now appeals
his twenty four-month prison sentence, arguing that the district court1
erred by departing upward under U.S.S.G. § 4A1.3, p.s., and by assessing
an abuse-of-trust enhancement under U.S.S.G. § 3B1.3.         We affirm.


     Section 4A1.3 permits an upward departure if a defendant's criminal
history category underrepresents the likelihood he will commit future
crimes.   The district court imposed this departure because Voigtsberger
committed the instant offense while awaiting trial and sentencing for a
substantially similar scheme in which Voigtsberger was convicted of
fraudulently soliciting investments




     1
      The HONORABLE RICHARD H. KYLE, United States District Judge
for the District of Minnesota.
to construct a hotel in Morton, and because Voigtsberger's post-conviction
contact with one of the victims demonstrated that he does not appreciate
the criminality of his fraudulent conduct.       We agree with the district
court that these factors justify an upward departure under § 4A1.3.        We
also conclude that the resulting sentence is reasonable.    See United States
v. Saffeels, 39 F.3d 833, 837 (8th Cir. 1994) (standard of upward departure
review); United States v. Carey, 898 F.2d 642, 646 (8th Cir. 1990)
(affirming departure from 180 months to 228 months, and noting sentence was
well within statutory maximum).


       An abuse-of-trust enhancement is appropriate if Voigtsberger "abused
a position of . . . private trust . . . in a manner that significantly
facilitated the commission or concealment of the offense."    § 3B1.3.   Here,
the victims were the brother of Voigtsberger's girlfriend and two of that
victim's friends.     They tendered money to Voigtsberger for the purchase of
stock in his company under circumstances, including a lack of supervision,
that   made it difficult for the victims to detect wrongdoing, which
Voigtsberger then concealed.    Assuming without deciding that the abuse-of-
trust issue is not mooted by the § 4A1.3 upward departure, we conclude that
the district court did not err in imposing an abuse-of-trust enhancement.
See United States v. Morris, 18 F.3d 562, 568 (8th Cir. 1994) (§ 3B1.3
enhancement assessed where bank officer used position of trust to commit
and conceal the offense).


       The judgment of the district court is affirmed.


       A true copy.


            Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-